Citation Nr: 1819237	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-14 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder, claimed as due to cold weather exposure.

2.  Entitlement to service connection for a bilateral foot disorder, claimed as due to cold weather exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2015 and September 2017, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  After completing the requested actions, the AOJ readjudicated the claims in an October 2017 supplemental statement of the case (SSOC) and returned the appeal to the Board.


FINDINGS OF FACT

1.  The most probative evidence establishes that the Veteran does not have a current bilateral hand disability that was incurred in service or is otherwise medically related to military service, to include as due to his confirmed cold weather exposure and resulting first degree frostbite in January 1978 or subsequent cold weather exposure in 1979.

2.  Arthritis of the fourth and fifth distal interphalangeal joints of each hand was not present or manifested during the Veteran's military service or within a year of separation from service, and the preponderance of the evidence weighs against a finding that his bilateral hand arthritis, which was first diagnosed in July 2016, is related to his service, including his confirmed cold weather exposure.

3.  Bilateral carpal tunnel syndrome, which was first diagnosed in February 2010, was not present or manifested during service, and the preponderance of the evidence is against a finding that the Veteran's bilateral carpal tunnel syndrome is related to service, including his confirmed cold weather exposure.

4.  The most probative evidence establishes that the Veteran does not have a current bilateral foot disability that was incurred in service or is otherwise medically related to military service, to include as due to his confirmed cold weather exposure.

5.  Bilateral sural sensory neuropathy, which was first diagnosed in February 2010, was not present or manifested during service, and the preponderance of the evidence is against a finding that the Veteran's bilateral sural sensory neuropathy is related to service, including his confirmed cold weather exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hand disorder are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a bilateral foot disorder are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).



II. Service Connection Claims

The Veteran seeks service connection for residuals of frostbite to his hands and feet, asserting that such disabilities began in 1977 and continued since that time.  (He had also claimed entitlement to service connection for callouses on both feet.  The Board denied the claim in a September 2017 decision).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including Raynaud's disease and arthritis, may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for foot problems associated with cold weather exposure.

On enlistment examination in December 1975, the Veteran's upper extremities, lower extremities, feet, and neurologic function were normal on clinical evaluation.  In January 1978 while stationed at Fort Riley, Kansas, he sought treatment for a possible cold weather injury involving both hands.  He reported he was at the range wearing his winter uniform and Army-issued gloves; he noticed numbness in his hands, but had to wait for the firing line to finish before he could be evacuated; and the only warm-up facility was the cab of a 5-ton truck.  He described deep, throbbing, burning pain in all fingers except the fifth finger of his right hand.  The examiner indicated he had spoken with the medic who evaluated the Veteran in the field, noting edema and hard, pallorous fingers.  Examination after warming revealed blanching nails, hyperhidrosis, and hands cold to the touch.  The assessment was questionable first degree frostbite.  

The examiner placed a surgery clinic consultation request for further evaluation, detailing that the Veteran had presented after excessive exposure to extreme cold with erythema, edema, hyperhidrosis, and numbness to the fingers of both hands.  On examination at the surgery clinic the same day, his hands were very sensitive, but there were no vesicles (blisters) seen on the fingers.  The impression was first degree cold injury.  The Veteran was placed on a 30-day temporary cold weather profile for first degree frost bite.

In February 1979 while stationed in Germany, the Veteran sought treatment for a cold weather injury, reporting he had been on guard duty for two hours and wearing gloves, but his hands hurt badly and were numb.  On examination, his hands were cold to touch, he could not flex his fingers with range of motion limited to 15 percent, and both hands appeared to be discolored.  No blisters were seen, the nails blanched well, and there was no swelling.  After 25 minutes of hand warming, there was no swelling, redness, blisters, or increased warmth, and no complaints of paresthesia, pain, or burning.  The assessment was cold hands.  The plan included a routine consultation with the surgery clinic to decide what further should be done about the old temporary cold weather profile.  Later in February, the Veteran checked on the status of the surgery clinic appointment.  The examiner found the Veteran was currently asymptomatic.  The assessment was cold sensitivity.

In November 1979, the Veteran presented for evaluation of a cold weather injury with complaints of numbness to both hands.  On examination, he had good range of motion.  The assessment was cold weather injury.  The Veteran's remaining service treatment records were silent for complaints, diagnosis, or treatment related to cold injuries involving his hands or feet. 

A March 1982 podiatry consultation request documented the Veteran's complaint of right mid-foot pain with knot after physical training.  The provisional diagnosis was probable pes planus.  On podiatry consultation, x-rays of the right foot were within normal limits.  An assessment was deferred.

In a March 1983 separation medical history report, the Veteran endorsed a history of foot trouble.  He denied any history of paralysis; loss of a finger or toe; bone, joint, or other deformity; or any illness or injury other than those already noted.  On a separate page, he elaborated that his foot had been "messed up" since he joined the Army and described numerous other complaints; he did not identify problems with his hands or any residual symptoms related to cold weather injury.  The examiner remarked that the Veteran experienced foot pain after physical training.  On separation examination the same day, the Veteran's feet, upper extremities, lower extremities, and neurologic function were normal on clinical evaluation.

Post-service VA treatment records reflect that beginning in March 1999, the Veteran repeatedly sought VA emergency or urgent medical care for a variety of problems, which did not include complaints related to his hands or feet or residuals of any cold injury.  The records reflect he identified his occupation as a construction worker.  In December 2003, he presented with a left thumb laceration that occurred while moving a mirror.  On examination, there were no motor or sensory deficits to the left thumb and a left hand x-ray study was reported as normal.  A discharge summary from a two-day hospitalization in March 2009 for intermittent chronic abdominal pain documented a positive drug screen for cocaine, which the Veteran reported using regularly; and a remote history of marijuana use.  The discharge diagnosis included polysubstance abuse.

In April 2009, the Veteran established VA primary care.  He denied any current pain; however, he had been admitted one month earlier for abdominal pain.  Subsequent records reflect his reports that he had used cocaine intravenously since the 1980s and currently smoked crack cocaine regularly.

The Veteran was afforded a VA examination in January 2010.  He reported performing field exercises outside during service, exposure to wet conditions, and rolling in the snow several times while in South Carolina.  He related going to sick call and being diagnosed with frostbite to the bilateral upper and lower extremities.  He described his symptoms at the time as being pain, discoloration, blisters and tissue loss, which he appeared to relate to calluses to his feet.  He stated that his symptoms had lasted since initial onset and recurred whenever it gets cold.  He described current symptoms of bilateral hand and feet pain rated 10/10; aching, numbness, tingling, and cold sensitivity to his bilateral upper and lower extremities; and instant bilateral foot pain with standing and walking.  He denied functional impairment of his hands.  He disclosed working as a roofer from 1983 to the present and having difficulty completing his tasks during cold weather.  He reported starting a fire several times while on a construction site to warm his hands.

The impression of a February 2010 nerve conduction study performed in conjunction with the VA examination was bilateral carpal tunnel syndrome of the upper extremities and sural sensory neuropathy of the lower extremities.  The diagnosis was bilateral carpal tunnel syndrome per nerve conduction study and negative exam for arterial occlusive disease.  

Following a detailed review of the claims file, which is recorded in the examination report, and physical examination, the examiner opined the Veteran did not have any current residuals of cold weather injury.  In support of the conclusion, the examiner observed there was no evidence of cold weather injury on separation examination.  She noted the Veteran's polysubstance abuse of cocaine and marijuana and explained that those substances cause vasoconstriction to the hands over time.  The examiner also considered the Veteran's longstanding history of being a roofer and emphasized the examination findings confirmed bilateral carpel tunnel syndrome.  However, she explained there was no clinical correlation between carpal tunnel syndrome and cold weather injury.

In February 2010, the Veteran told a VA counselor he was concerned his cocaine use was affecting his nervous system, thinking, and thought process and wanted to stop smoking cocaine.  The counselor advised him that cocaine is a strong central nervous system stimulant and described symptoms of use and risks to the heart.  The same day he received splints for his bilateral carpal tunnel syndrome.

During a March 2012 VA primary care visit, the Veteran complained of bilateral hand and foot discomfort when exposed to cold, stating he could not "use them and work like I want to when it's cold."  He indicated he was always in snow during service and had frostbite to his hands and feet.  On examination he had decreased hand squeeze bilaterally.  The impression did not include a hand or foot disorder.  In November 2012, the Veteran described bluish nail discoloration and foot discomfort in cold weather or in any type of cold.  The physician discussed with the Veteran the possibility of nerves being involved with his symptoms and planned to order arterial studies of the arms and legs.  The impression included possible Raynaud's disease and the plan included vascular studies.  In July 2013, the Veteran cancelled his appointment at the vascular lab without rescheduling.

In July 2016, the Veteran presented for a VA examination to evaluate his claimed bilateral hand and foot disabilities.  He described cold sensitivity in his hands and feet since cold exposure during military service, daily pain in his hands and feet, and numbness in both hands.  He also reported paresthesia or tingling in both feet starting at the top middle part of the feet rather than in the toes.  He denied additional trauma to the hands or feet or any external ear or nose symptoms.  The Veteran indicated he continued to work full-time doing roofing and carpentry work.

Right and left hand x-ray studies performed in conjunction with the examination each revealed no acroosteolysis to suggest prior cold injury; however, there was mild degenerative joint disease of the fourth and fifth distal interphalangeal (DIP) joints of each hand.  Prior x-ray studies in December 2003 and March 2012 were noted to be negative.  The impression of July 2016 right and left foot x-ray studies also was no acroosteolysis to suggest cold injury.  Prior x-rays of both feet were reported as negative in March 2012.  In reviewing the claims file, the examiner noted that ankle brachial index testing in February 2010 revealed no evidence of arterial occlusive disease of the bilateral lower extremities, and a February 2010 nerve conduction study showed bilateral carpal tunnel syndrome and bilateral lower extremity sural sensory neuropathy.

Following a review of the claims file and physical examination, the diagnosis was in-service cold exposure to hands, temporary condition without residuals; bilateral degenerative joint disease of the hands, new and separate condition.  The diagnosis regarding the feet was in-service cold exposure without current foot residuals.  (Other diagnoses included bilateral plantar callouses and bilateral tinea dermatophytosis, temporary condition without residuals, which the Board addressed in the September 2017 decision). 

The examining physician opined that while the evidence supported the fact of cold exposure during service, it was not at least as likely as not that there were current residuals of cold injury attributable to that event.  The examiner provided the following rationale in concluding that the Veteran did not have a bilateral hand disability medically related to the cold exposure documented in service treatment records:  

Research has shown that some of the effects from extensive cold injuries, even those believed healed after exposure, and that are followed by an asymptomatic period, may have irreversible lifetime wounds that progressively worsen with age.  Cold injury may result in tissue damage, loss of function, neurocirculatory loss, amputation, and even death.  Residual sequelae of cold injury may include arthralgia/pain, numbness, cold sensitivity, tissue loss, scars, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, osteoporosis, radiologic bony subarticular punched out lesions, or osteoarthritis.  

(Footnotes omitted).

Regarding the Veteran's subjective complaints, the examiner noted that the reported cold sensitivity could not be confirmed by examination, and the complaints of hand pain and stiffness were more likely related to the arthritic changes confirmed on July 2016 radiographic studies.  Citing medical treatise evidence, the examiner pointed out that almost all persons have osteoarthritis in the joints by age 45 years, and the Veteran's osteoarthritis or degenerative joint disease of the fourth and fifth DIP joints in his hands was consistent with arthritic changes related to aging and with his occupational history, which involved significant risk for developing osteoarthritis due to abnormal stress from overuse.

Moreover, although the Veteran reported numbness in both hands, the examiner explained that the neurological findings were "more consistent with [carpal tunnel syndrome] and [sic] with cold exposure because the symptoms were in the distribution of the median nerve."  The examiner indicated that carpal tunnel syndrome is a condition in which there is excessive pressure on the median nerve in the wrist with symptoms including numbness, tingling, weakness, or muscle damage in the hand and fingers; he also identified etiological causes associated with carpal tunnel syndrome, including repetitive wrist motion and vibratory hand tool use.  The examiner added that service treatment records did not indicate a neurological condition and carpal tunnel syndrome "was [not] diagnosed within the first year after separation."  The examiner concluded that cold injury, especially without other residuals in the hand, was very unlikely to be an etiological cause of the carpal tunnel syndrome because of the pathophysiology involved in carpal tunnel syndrome development.

A December 2016 VA podiatry consultation report reflects the Veteran's report of bilateral foot pain since he had frostbite to his feet and hands.  The diagnosis did not include any residuals of cold injury.  Later in December, the Veteran failed to report to a physical medicine and rehabilitation consultation scheduled to evaluate his complaints of hand pain.  A follow-up podiatry note dated in May 2017 did not identify any findings or diagnosis associated with the Veteran's military cold weather exposure.

In an October 2017 VA addendum report, the July 2016 examiner provided additional medical opinions and clarified an opinion from the previous report.  First, the examiner opined that the Veteran's bilateral sural mononeuropathies were not at least as likely as not related to military service, including in-service cold exposure, but rather were idiopathic.  In support of his conclusion, the examiner explained that the sural nerve is a sensory nerve in the calf region of the leg and etiology of sural nerve neuropathy can include trauma, localized mechanical pressure or entrapment, lower extremity tumor, ischemia, vasculitis, and metabolic conditions such as diabetes mellitus.  The examiner reasoned that generally nerve damage related to cold is caused by ischemia; associated neuropathy would be expected to be in the area exposed to cold and not along a neural dermatome, making it unlikely the etiology of the bilateral lower extremity sural neuropathy is related to cold exposure.  Moreover, the examiner reiterated that during the July 2016 examination, the Veteran reported paresthesia starting on the top middle part of both feet, which is not in the distribution of the sural nerve.  Finally, the examiner observed that sural sensory neuropathy was not manifested within a year of separation from service, but was first shown on nerve conduction study in February 2010.   

Second, the examiner clarified his opinion from the July 2016 VA examination regarding the numbness in the Veteran's hands, stating the report should have read, "While the Veteran reports numbness in both hands, the neurological findings are more consistent with [carpal tunnel syndrome] THAN with cold exposure because the symptoms are in the distribution of the median nerve."  (Emphasis in original).  

Finally, the VA examiner opined it was not at least as likely as not that the Veteran's subjective symptoms of pain, numbness, stiffness, and cold sensitivity since service and his diagnosed osteoarthritis were related to his military service, including exposure to cold during service.  In support of his conclusion, the examiner emphasized that hand x-rays in March 2012 were normal and showed mild degenerative joint disease changes in the July 2016 hand x-rays, demonstrating arthritis was not manifested within a year of separation from service, but instead developed between 2012 and 2016.  In addition, the July 2016 hand x-rays did not demonstrate punched-out lesions, osteoporosis, or acroosteolysis, which are manifestations that would support that the bony arthritic changes were related to cold exposure.  Instead, the examiner reiterated that the arthritic changes in the [fourth and fifth] DIP joints [bilaterally] were "more likely consistent with arthritic changes related to aging and occupational history, as the DIP joints sustain more wear and tear and receive the highest joint forces compared to other joints in the hand."  (Footnote omitted).

Having considered the medical and lay evidence of record and the applicable legal authority, the Board finds the preponderance of the evidence weighs against the claims for service connection for bilateral hand and bilateral foot disabilities, claimed as due to in-service cold weather exposure.

Considering the Veteran's hands, to the extent he has a current bilateral carpal tunnel syndrome disability and degenerative joint disease or arthritis of the fourth and fifth DIP joints, bilaterally, the Board finds that service connection is not warranted on any basis.  First, although the Veteran was diagnosed with first degree frostbite of his hands in January 1978 and evaluated again for cold weather injury to his hands in February 1979 and November 1979, the remaining service treatment records were silent for complaints or findings regarding ongoing hand problems, and his upper extremities and neurologic function were reported as normal at separation examination.  These facts tend to weight against a finding that the in-service cold injury to the Veteran's hands resulted in a chronic hand disability.

Similarly, during the ten years the Veteran sought VA emergency and urgent medical care before establishing VA primary care, he did not report any chronic hand problems or mention his cold weather injury during military service, including in December 2003 when he was examined for a thumb laceration and had a left hand x-ray, which was reported as normal.  While the absence of evidence does not by itself warrant a negative inference, given the many years during which the Veteran sought treatment for multiple medical problems, a notation or reference to hand symptoms such as pain or numbness, to include during examination for his hand injury in December 2003, would be expected in these records if the Veteran were experiencing ongoing problems associated with in-service cold weather exposure, especially because his occupation as a roofer and construction worker involves routine outdoor work.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded").

In addition, the Board observes that carpal tunnel syndrome was first diagnosed in February 2010 more than 26 years after separation from service, and bilateral degenerative joint disease of the fourth and fifth DIP joints was first confirmed by x-ray evidence in July 2016, more than 33 years after service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, because arthritis in the Veteran's hands was not manifested to a compensable degree for more than three decades after military separation and because he is not shown to have Raynaud's disease, service connection is not warranted for arthritis or Raynaud's disease on a presumptive basis, including on the basis of a continuity of symptomatology.  38 C.F.R. §§ 3.307, 3.309.

The only medical opinions to address whether the Veteran's current bilateral carpal tunnel syndrome and bilateral degenerative joint disease of fourth and fifth DIP joints are medically related to military service are those of the January 2010 and July 2016 VA examiners, including the October 2017 supplemental medical opinions.  The Board finds these opinions to be of significant probative weight because each examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

For example, despite competent, credible evidence that the Veteran was exposed to cold weather during military service and diagnosed with first degree frostbite to his hands, the 2010 VA examiner attributed the Veteran's reported symptoms to bilateral carpal tunnel syndrome, which was confirmed on nerve conduction studies and found to be consistent with his occupational history as a roofer and construction worker since separation from service in 1983.  The examiner also appeared to attribute the Veteran's symptoms, in part, to vasoconstriction associated with his documented polysubstance abuse, particularly his ongoing cocaine use.  In addition, the July 2016 examiner concluded the Veteran's hand symptoms, including numbness, were more consistent with bilateral carpal tunnel syndrome than cold exposure because the symptoms were in the distribution of the median nerve.    

Regarding the bilateral degenerative joint disease of the fourth and fifth DIP joints, the July 2016 examiner found the Veteran's bilateral hand arthritis was more consistent with aging and the Veteran's occupational history than with cold exposure.  The examiner reasoned that the July 2016 x-rays did not support the conclusion that the Veteran's bilateral hand arthritis was attributable to in-service cold exposure because the x-rays revealed he did not have punched-out lesions, osteoporosis, or acroosteolysis, which would be expected if the degenerative changes were attributable to cold injury.

Turning to the Veteran's claimed bilateral foot disability, the Board does not dispute the fact that he was exposed to cold weather during military service because such exposure is documented in his service treatment records in 1978 and 1979.  However, contrary to his report on VA examination in January 2010 that he had blisters and tissue loss on his feet at the time of cold weather exposure in service, his service treatment records are silent for any foot complaints associated with cold exposure, including during the times he reported pain and numbness in his hands.  In fact, his feet and neurologic function were normal on separation examination.

To the extent that nerve conduction studies of the lower extremities documented bilateral sural sensory neuropathy in February 2010, the Board finds persuasive the opinion of the October 2017 VA physician.  The examiner concluded the Veteran's bilateral sural sensory neuropathy was not related to cold exposure during military service because sural sensory neuropathy involves the calf region of the leg, while the Veteran claimed he had a residual cold injury disability with symptoms beginning in the top, middle area of both feet.  In other words, competent medical evidence on VA examination and diagnostic testing revealed a disability in a location other than in the Veteran's feet as claimed.  Notably, although the Veteran reported a history of frostbite or cold weather injury during VA podiatry visits in December 2016 and May 2017, the podiatrist did not identify a foot disability associated with cold weather injury following either examination.

In summary, the VA examiners have attributed the Veteran's bilateral carpal tunnel syndrome to his occupational history as a roofer and carpenter rather than to his in-service cold weather exposure based on the distribution of his current symptoms along the median nerve bilaterally; attributed his bilateral arthritis of the fourth and fifth DIP joints to the natural aging process and his increased occupational risk of developing arthritis in that location of his hands; attributed some of his hand symptoms to vasoconstriction associated with polysubstance abuse; and explained that sural sensory neuropathy in the calf region does not account for subjective symptoms in the Veteran's feet.  

Furthermore, while explaining that bilateral carpal tunnel syndrome, bilateral arthritis of the fourth and fifth DIP joints, and bilateral sural sensory neuropathy were not related to the Veteran's in-service cold weather exposure, the examiners also concluded the Veteran did not have any other current bilateral hand or bilateral foot disability associated with his military cold weather exposure.    

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  38 U.S.C. §§ 1110, 1131.  The above analysis reflects there is no evidence of a current bilateral hand disability other than carpal tunnel syndrome and degenerative joint disease of the fourth and fifth DIP joints, which have both been attributed to causes other than cold weather exposure; and there is no evidence of a current bilateral foot disability.  Accordingly, where, as here, there is competent and persuasive medical evidence establishing that the Veteran does not have a current bilateral hand or foot disability other than those attributed to causes other than cold weather exposure, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current bilateral hand disability or bilateral foot disability attributable to cold weather exposure, has not been met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral hand disorder, claimed as due to cold weather exposure, is denied.

Entitlement to service connection for a bilateral foot disorder, claimed as due to cold weather exposure, is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


